¶60 (concurring in part) — I concur with the majority but write separately to emphasize that, although we hold we do not have authority to empanel juries to determine sentence enhancements, we do have inherent *485and statutory authority to create procedures necessary to carry out legislative and constitutional requirements.
Chambers, J.
*485¶61 We should, of course, exercise these powers sparingly, especially when the legislature has designed detailed statutory procedures we would usurp if we interfered. In State v. Hughes, we refused to create a procedure for juries to find aggravating factors on remand where the legislature had explicitly provided that judges find aggravating circumstances. State v. Hughes, 154 Wn.2d 118, 150, 110 P.3d 192 (2005), overruled in part by Washington v. Recuenco, 548 U.S. 212, 126 S. Ct. 2546, 165 L. Ed. 2d 466 (2006). Given that, and given that the legislature effectively limited Laws of 2005, chapter 68 to prospective application, see Laws of 2005, ch. 68, § 4, I do not believe this is a case to exercise those powers. But I believe we do have the inherent power to discharge constitutional requirements and to implement legislative intent.
f 62 The legislature itself recognized the court’s inherent power to create necessary procedures as early as 1891:
When jurisdiction is, by the Constitution of this state, or by statute, conferred on a court or judicial officer all the means to carry it into effect are also given; and in the exercise of the jurisdiction, if the course of proceeding is not specifically pointed out by statute, any suitable process or mode of proceeding may be adopted which may appear most conformable to the spirit of the laws.
RCW 2.28.150 (emphasis added). Similarly, our criminal rules authorize juries to make special findings. CrR 6.16(b).9 Blakely10 has largely rendered the “course[s] of proceeding” “specifically pointed out by statute” unconstitutional to apply in many cases. I believe that in such a *486circumstance, courts can refer such questions to juries. See, e.g., State v. Furth, 5 Wn.2d 1, 19, 104 P.2d 925 (1940).
¶63 I absolutely agree that it is the legislature’s prerogative to decide the punishments for crimes, within constitutional limits. See State v. Le Pitre, 54 Wash. 166, 169, 103 P. 27 (1909). But this court has long supplemented procedures laid out by the legislature to meet constitutional standards. E.g., Furth, 5 Wn.2d at 19. In 1909, the legislature repealed a provision of the habitual offender statute that required a jury to find the existence of prior convictions. Furth, 5 Wn.2d at 3-4 (quoting Laws of 1909, ch. 249, § 34, at 899; Laws of 1903, ch. 86, at 125). Before Furth, courts had regularly impaneled juries to decide whether the defendant had prior convictions. See, e.g., State v. Courser, 199 Wash. 559, 560, 92 P.2d 264 (1939); State v. Fowler, 187 Wash. 450, 451, 60 P.2d 83 (1936); Le Pitre, 54 Wash, at 167. In Furth, we specifically approved the practice of sending issues to the jury that the legislature had reserved for the judge. Furth, 5 Wn.2d at 19. Similarly, we have fairly recently required juries when the legislature has allowed judges to hear cases. State v. Browet, Inc., 103 Wn.2d 215, 217, 220, 691 P.2d 571 (1984) (requiring juries in moral nuisance cases despite statute that provided that “the ‘judge may summarily try’ a defendant” (quoting former RCW 7.48.080 (1979))).
¶64 “The purpose of [the Sentencing Reform Act of 1981, chapter 9.94ARCW,] is to make the criminal justice system accountable to the public by developing a system for the sentencing of felony offenders which structures, but does not eliminate, discretionary decisions affecting sentences.” RCW 9.94A.010. Nothing in this or the other purposes laid out by the legislature in the act are offended by asking juries to make factual findings on a few more things before the State may seek an exceptional sentence.
¶65 But this court has properly deferred to the legislature’s detailed design of the sentencing process in the past. Both State v. Ammons, 105 Wn.2d 175, 713 P.2d 719, 718 P.2d 796 (1986) and State v. Monday, 85 Wn.2d 906, 540 *487P.2d 416 (1975) discuss the legislature’s power to set the sentencing process. But simply because designing the overarching structure is the legislature’s job, this court is not powerless to supplement the procedures to meet constitutional standards. E.g., Furth, 5 Wn.2d at 19.
¶66 This court properly declined to supplement this State’s early attempts to draft a constitutional death penalty in the wake of the United State Supreme Court’s cautious approval of one in Gregg v. Georgia, 428 U.S. 153, 96 S. Ct. 2909, 49 L. Ed. 2d 859 (1976). See State v. Frampton, 95 Wn.2d 469, 627 P.2d 922 (1981); State v. Martin, 94 Wn.2d 1, 614 P.2d 164 (1980). In Gregg, the United States Supreme Court invited states to attempt to craft death penalty statutes that contained proper safeguards against freakish and wanton application.
¶67 The capital case statutes of the time required the same jury that convicted a defendant of murder to decide whether to impose the death penalty. Martin, 94 Wn.2d at 8 (quoting former RCW 10.94.020(2) (1977)). Therefore, by the terms of the statutes, defendants were not eligible for the death penalty unless they pleaded not guilty and were convicted. We ultimately found that that “needlessly chill [ed] a defendant’s constitutional rights to plead not guilty and demand a jury trial,” and found the system unconstitutional. Frampton, 95 Wn.2d at 479.
¶68 In both cases, this court rejected the State’s invitation to fix the statute by empanelling a sentencing jury or requiring the defendant to plead not guilty (which would have violated other principles of Washington law). Framp-ton, 95 Wn.2d at 475; Martin, 94 Wn.2d at 8. In both cases, we had good reasons to decline the State’s invitation to change the statutory procedures. First, “death as a punishment is different. When a defendant’s life is at stake, the courts have been particularly sensitive to insure that every safeguard is observed.” Frampton, 95 Wn.2d at 478 (citing Gregg, 428 U.S. at 187). Second, there was no fix in Framp-ton and Martin. Empanelling a sentencing jury would not have satisfied the statutory requirement that the same jury *488decide guilt and punishment. Third, the relevant holdings in Martin and Frampton did not purport, as far as I can tell, to limit this court’s power to supplement procedures when a plain, simple, and well established way to do so offers itself.
¶69 But having a power is not the same thing as deciding to exercise it.
|70 With those observations, I concur.
Bridge and J.M. Johnson, JJ., concur with Chambers, J.

 CrR 6.16(b) says in relevant part:
Special Findings. The court may submit to the jury forms for such special findings which may be required or authorized by law. The court shall give such instruction as may be necessary to enable the jury both to make these special findings or verdicts and to render a general verdict.


 Blakely v. Washington, 542 U.S. 296, 124 S. Ct. 2531, 159 L. Ed. 2d 403 (2004).